EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Dave Divine on 4/28/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

(Proposed Amended) A system for charging one or more batteries of a vehicle, the 
a case coupled to a chassis of the vehicle;
one or more electrically conductive contacts coupled to the case 
an active suspension system configured to couple at least one wheel to the vehicle and to lower the chassis and, the case, and the electrically conductive contacts 
one or more switches configured to electrically couple the positive electrical contact and the negative electrical contact to the one or more batteries,
wherein the case is by the active suspension lowers the case and causes the one or more electrically conductive contacts to physically contact with a charge coupler under the vehicle.

2. (Original) The system of claim 1, further comprising a transmitter configured to transmit a wireless power transmission.

3. (Original) The system of claim 2, wherein:
the transmitter comprises an inductive electrical coupling; and
the one or more switches are actuated based at least in part on a signal received in response to the wireless power transmission, the signal configured at the charge coupler within a threshold distance of the system.

4. (Original) The system of claim 1, wherein the system further comprises a charge controller configured to distribute charging between two or more batteries of the vehicle, and wherein the charge controller is configured to balance states of charge of the two or more batteries.

5. (Original) The system of claim 1, wherein the one or more switches are actuated, based at least in part, on a signal indicative of one or more of information received from a charge controller, a voltage difference or an impedance between the one or more contacts, or temperature.

6. (Proposed Amended) A method for charging one or more batteries of a vehicle, the method comprising:
maneuvering the vehicle to a position over a charge coupler configured to electrically connect one or more electrical contacts of the vehicle to an electrical power source to charge the one or more batteries;
lowering, by an active suspension, a chassis of the vehicle, a case coupled to the chassis, and the one or more electrical contacts of the vehicle coupled to the case case is the case and causes the one or more electrical contacts to physically 
providing electrical connection between the electrical contacts of the vehicle and electrical contacts of the charge coupler to charge the one or more batteries;
electrically coupling the electrical contacts of the vehicle to the one or more batteries by actuating one or more switches; and
receiving electrical power from the electrical power source via the charge coupler to charge the one or more batteries.

7. (Proposed Amended) The method of claim 6, further comprising:
transmitting power via an inductive coupling to the charge coupler; and
receiving 

8. (Original) The method of claim 6, wherein the one or more electrical contacts of the vehicle are configured to be accessible from under the vehicle and are sized to be larger than the electrical contacts of the charge coupler in at least one dimension.

9. (Original) The method of claim 6, wherein maneuvering the vehicle comprises generating one or more trajectories using a perception system associated with the vehicle and maneuvering the vehicle according to the one or more trajectories.

10. (Original) The method of claim 6, wherein maneuvering the vehicle comprises:
identifying one or more markers associated with the charge coupler;
generating one or more trajectories based at least in part on identifying the marker; and
maneuvering the vehicle according to the one or more trajectories, and
wherein the one or more markers comprise one or more of a physical marker, a QR code, an AR tag, an RFID tag.

11. (Original) The method of claim 6, wherein maneuvering the vehicle comprises receiving one or more signals from a location remote from the vehicle, the one or more signals providing one or more trajectories for maneuvering the vehicle into the position over the charge coupler.

12. (Previously Presented) The method of claim 6, wherein providing electrical connection between the electrical contacts of the vehicle and the electrical contacts of the charge coupler further comprises transmitting a signal to raise the charge coupler.

13. (Canceled).

14. (Previously Presented) The method of claim 6, wherein:
lowering the vehicle is based, at least in part, on receiving a signal from the charge coupler; and
the one or more switches are actuated based at least in part on one or more of an impedance, voltage, or temperature measured across the electrical contacts of the vehicle to electrically couple the one or batteries of the vehicle with the electrical contacts of the vehicle.

15. (Original) The method of claim 7, wherein the one or more signals received from the charge coupler comprises one or more of:
a signal indicating that the charge coupler is electrically energized; or
a signal indicating that the vehicle is located within a threshold distance of the charge coupler.

16. (Proposed Amended) The method of claim 6, wherein the one or more batteries comprises two or more batteries, and wherein charging the two or more batteries comprises:
monitoring one or more of a voltage or [[of]] a state of charge of the two or more batteries; and
electrically coupling one of the two or more batteries to the electrical contacts of the vehicle based, at least in part, on the one or more of the voltage or [[of]] state of charge.

17. (Original) The method of claim 14, further comprising:
raising the vehicle to disconnect the electrical contacts coupled to the vehicle from the electrical contacts coupled to the charge coupler;
confirming a voltage decay in the electrical contacts coupled to the vehicle; and
maneuvering the vehicle away from the charge coupler based, at least in part, on the voltage decay.

18. (Proposed Amendment) A vehicle comprising:
a chassis;
a case coupled to the chassis;
one or more batteries;
one or more active suspension systems coupled to the chassis and one or more wheels of the vehicle, the one or more active suspension systems configured to control a distance between the chassis and a surface supporting the vehicle; and
one or more electrical contacts coupled to the case 
wherein the one or more electrical contacts are positioned to facilitate contact with the charge coupler from under the vehicle, and
wherein the case is 

19. (Original) The vehicle of claim 18, further comprising a transmitter configured to activate the charge coupler.

20. (Original) The vehicle of claim 18, wherein the vehicle comprises one or more switches to electrically couple the one or more electrical contacts of the vehicle with the one or more batteries, the one or more switches actuated based, at least in part, on one or more of a voltage of the one or more batteries, a state of charge or the one or more batteries, or a signal received from the charge coupler.

	21.  (Previously Presented)  The vehicle of claim 18, wherein the electrical contacts are substantially planar and are aligned linearly along at least one of a longitudinal axis or a latitudinal axis of the vehicle.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666